2020 UT App 64



               THE UTAH COURT OF APPEALS

                      WEST VALLEY CITY,
                          Appellee,
                              v.
                FERNANDO C. TEMBLADOR-TOPETE,
                         Appellant.

                             Opinion
                        No. 20190279-CA
                       Filed April 16, 2020

           Third District Court, Salt Lake Department
                The Honorable Vernice S. Trease
                          No. 171910479

              Joseph Jardine, Attorney for Appellant
           Ryan D. Robinson and Yvette Rodier Whitby,
                     Attorneys for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
 JUDGES MICHELE M. CHRISTIANSEN FORSTER and DIANA HAGEN
                        concurred.

POHLMAN, Judge:

¶1     Fernando C. Temblador-Topete entered a conditional
guilty plea to one count of possession or use of a controlled
substance, preserving his right to appeal the district court’s
ruling on the suppression of evidence. On appeal, he contends
that the district court erred in denying his motion to suppress
evidence seized after a traffic stop of his vehicle. He argues that
the officer had no reasonable articulable suspicion to justify the
stop. We affirm.
               West Valley City v. Temblador-Topete


                        BACKGROUND

¶2     A police officer (Officer) received information from the
Utah Criminal Justice Information System (UCJIS) that indicated
the motor vehicle Temblador-Topete was driving might not be
insured. Because operating a motor vehicle without insurance
violates Utah law, Officer stopped the vehicle. When Officer
asked whether Temblador-Topete had insurance, Temblador-
Topete said, “No.” Temblador-Topete handed Officer some
papers, but they were not helpful in determining the vehicle’s
insurance coverage. Officer then asked for Temblador-Topete’s
driver license, but Temblador-Topete admitted that he did not
have one.

¶3     Thereafter, Officer discovered that Temblador-Topete had
outstanding warrants and placed him under arrest. A search
incident to arrest yielded methamphetamine in Temblador-
Topete’s front pocket. West Valley City (the City) then brought
charges against Temblador-Topete for possession or use of a
controlled substance and driving without a valid driver license.

¶4      Temblador-Topete moved to suppress the evidence found
incident to his arrest, arguing that the traffic stop was illegal
from its inception because Officer lacked reasonable suspicion of
a traffic offense.

¶5      At the hearing on the motion, Temblador-Topete elicited
testimony from the president of Insure-Rite, the company that
conveyed to UCJIS the information on the insurance status of
Temblador-Topete’s vehicle. Insure-Rite’s president testified that
Insure-Rite’s database relies on information provided by
insurance companies and the Division of Motor Vehicles (DMV),
it is updated twice a month, and it “could be out of date” when
cars are newly registered or insured. According to Insure-Rite’s
president, Insure-Rite has four possible responses to an inquiry
from law enforcement on the insurance status of a vehicle:
insured, not insured, the insurance company is out of service, or



20190279-CA                     2                2020 UT App 64
               West Valley City v. Temblador-Topete


no insurance found. And the information Insure-Rite conveyed
to UCJIS—i.e., no insurance found—was accurate, as Insure-Rite
had not received any proof of insurance for the vehicle
Temblador-Topete was driving on the day of his traffic stop.
Instead, Insure-Rite had proof of insurance for the vehicle days
later, after it had received new registration information from the
DMV. Insure-Rite’s president testified that Temblador-Topete’s
vehicle actually had been continuously insured for at least a
month before the stop and that Temblador-Topete’s vehicle was,
in fact, insured at the time of the stop.

¶6     Temblador-Topete also introduced records from
Insure-Rite showing that Insure-Rite responded to Officer’s
inquiry on the vehicle with “Insurance: Registration not found.”
The records indicated that the vehicle was “newly registered”
and had been insured since at least a month before the traffic
stop, but that the “DMV registration process was not completed
and submitted” until days after the stop.

¶7     The district court denied Temblador-Topete’s motion to
suppress. It explained that a routine traffic stop “includes traffic
stops for speeding, driver license violations, registration
violations, and checks for insurance and warrants.” It found that
Officer “received information from UCJIS that [Temblador-
Topete] drove a vehicle that was not insured,” in violation of
Utah Code section 41-12a-301. The court stated that Officer
“reasonably believed that the vehicle was uninsured.” The court
further stated that no evidence suggested that Officer believed
he was mistaken. Thus, the court concluded that Officer “had a
reasonable articulable suspicion to stop the car [Temblador-
Topete] drove, based on the information he received from
UCJIS.”

¶8    After the denial of the motion to suppress, the City
dismissed the charge for driving without a license, and
Temblador-Topete entered a conditional guilty plea to
possession or use of a controlled substance, a class A



20190279-CA                     3                 2020 UT App 64
               West Valley City v. Temblador-Topete


misdemeanor, reserving his right to appeal the suppression
ruling. Temblador-Topete now appeals.


             ISSUE AND STANDARDS OF REVIEW

¶9      Temblador-Topete challenges the denial of his motion to
suppress. We review the district court’s decision as a
mixed question of fact and law. See State v. Martinez, 2017 UT 43,
¶¶ 7–8, 424 P.3d 83. We disturb its factual findings “only
when they are clearly erroneous,” and we “afford no deference”
to its “application of law to the underlying factual findings.” Id.
¶¶ 8–9.


                            ANALYSIS

¶10 Temblador-Topete contends that the district court
erroneously denied his motion to suppress, arguing that the
traffic stop was illegal at its inception. While not challenging the
court’s factual findings, he claims that the UCJIS information
that Officer received, which stated “Insurance: Registration not
found,” 1 did not say “one way or the other” whether the vehicle
was insured. Temblador-Topete asserts that because the
Insure-Rite database “did not return a finding that the vehicle at
issue was uninsured,” and because the actual information
received from Insure-Rite “is tantamount to an indication that


1. We recognize that Temblador-Topete’s characterization of the
UCJIS information relayed to Officer differs from the district
court’s finding that Officer received information from UCJIS that
the vehicle was “not insured.” Yet the City appears to accept
Temblador-Topete’s assertion that the UCJIS information stated
“Insurance: Registration not found.” Because both parties adopt
this characterization of the UCJIS information, we do the same
for purposes of our analysis.




20190279-CA                     4                 2020 UT App 64
                West Valley City v. Temblador-Topete


Insure-Rite simply does not know the insurance status of the
subject vehicle, Officer . . . lacked reasonable suspicion to pull
the vehicle over.” He also suggests the “Insure-Rite database is
unreliable per se because it is updated twice per month.”

¶11 Under Utah Code section 41-12a-301, motor vehicles
operated on a highway, quasi-public road, or parking area
within the state are required to have insurance coverage. Utah
Code Ann. § 41-12a-301(2) (LexisNexis 2018) (requiring that
“owner’s or operator’s security” be maintained on motor
vehicles); see also id. § 41-12a-401(1)(a) (explaining that “proof of
owner’s or operator’s security” may be provided by “a certificate
of insurance”); State v. Biggs, 2007 UT App 261, ¶ 20, 167 P.3d
544 (“Under Utah law, the owner of a vehicle is required to have
owner’s insurance on that vehicle, and it is a crime to drive or
permit the car to be driven without it.”). Temblador-Topete
disputes whether Officer had reasonable suspicion that he was
in violation of this statute.

¶12 The Fourth Amendment to the United States Constitution
prohibits “unreasonable searches and seizures.” U.S. Const.
amend. IV. 2 “Stopping an automobile and detaining its
occupants constitutes a ‘seizure’ within the meaning of the
Fourth and Fourteenth Amendments, and requires at least a
reasonable, articulable suspicion of criminal activity.” State v.


2. Temblador-Topete cites the Utah Constitution once in his
brief. “As a general rule, we will not engage in a state
constitutional analysis unless an argument for different analyses
under the state and federal constitution is briefed.” State v.
Harris, 2004 UT 103, ¶ 23, 104 P.3d 1250 (cleaned up). Because
Temblador-Topete focuses his analysis on the standards under
the United States Constitution and does not argue for greater
protection under the Utah Constitution than is afforded by
federal law, we will not engage in a separate state constitutional
analysis.




20190279-CA                      5                 2020 UT App 64
                West Valley City v. Temblador-Topete


Duhaime, 2011 UT App 209, ¶ 7, 258 P.3d 649 (cleaned up). An
investigatory stop “must be justified at its inception.” 3 Id.
(cleaned up).

¶13 A routine traffic stop is justified at its inception if the stop
is supported by a “reasonable articulable suspicion that the
driver is committing a traffic offense.” State v. Lopez, 873 P.2d
1127, 1132 (Utah 1994) (cleaned up). To assess whether an officer
had such reasonable articulable suspicion, courts “must look at
the totality of the circumstances of each case to see whether the
detaining officer has a particularized and objective basis for
suspecting legal wrongdoing.” United States v. Arvizu, 534 U.S.
266, 273 (2002) (cleaned up). “Reasonable suspicion requires a
particularized and objective basis, supported by specific and
articulable facts.” State v. Worwood, 2007 UT 47, ¶ 23, 164 P.3d
397 (cleaned up).

¶14 “Although an officer’s reliance on a mere ‘hunch’ is
insufficient to justify a stop, the likelihood of [a traffic violation]
need not rise to the level required for probable cause, and it falls
considerably short of satisfying a preponderance of the evidence
standard.” See Arvizu, 534 U.S. at 274 (quoting Terry v. Ohio, 392
U.S. 1, 27 (1968)); see also State v. Applegate, 2008 UT 63, ¶ 10, 194
P.3d 925 (“[A]n officer may not initiate a stop based merely on a
‘hunch’ that an individual is violating the law . . . .”). Further, an
officer need not “completely rule out innocent conduct prior to
making the stop.” Applegate, 2008 UT 63, ¶ 10. Thus, “as long as
an officer suspects that the driver is violating any one of the
multitude of applicable traffic regulations, the police officer may
legally stop the vehicle.” Id. (cleaned up). And during that stop,


3. “The detention following the stop must be reasonably related
in scope to the circumstances that justified the interference in the
first place.” State v. Duhaime, 2011 UT App 209, ¶ 7, 258 P.3d 649
(cleaned up). Temblador-Topete does not challenge the scope of
his detention.




20190279-CA                       6                 2020 UT App 64
               West Valley City v. Temblador-Topete


the officer must “diligently pursue a means of investigation that
is likely to confirm or dispel his suspicions quickly.” State v.
Morris, 2011 UT 40, ¶ 29, 259 P.3d 116 (cleaned up).

¶15 In this case, the district court correctly concluded that
Officer had a reasonable articulable suspicion that Temblador-
Topete was driving a car without insurance. Officer received
objective and particularized information from Insure-Rite (via
UCJIS) that insurance on Temblador-Topete’s vehicle was “not
found.” And this information reasonably raised a doubt about
whether the vehicle was insured, as required by Utah law. We
agree with the City that because UCJIS could not confirm that
Temblador-Topete’s vehicle had the required insurance
coverage, it thereby created “a reasonable suspicion that the
vehicle [was] not covered.” Having received the UCJIS
information, Officer was not “merely viewing [Temblador-
Topete’s vehicle] through his windshield, wondering about its
insurance status as he might any other passing vehicle”; instead,
he had an objective and particularized reason “to pluck this
needle from the haystack of cars on the road for investigation of
a possible insurance violation.” See United States v. Cortez-
Galaviz, 495 F.3d 1203, 1206 (10th Cir. 2007) (cleaned up). Officer
therefore was justified in temporarily stopping the vehicle in
order to promptly confirm or dispel that suspicion.

¶16 Temblador-Topete maintains that the UCJIS information
did not indicate “one way or the other” whether the vehicle was
insured and that Officer therefore had a “[l]ack of knowledge” as
to whether a traffic offense was being committed. But
Temblador-Topete is simply incorrect that lack of conclusive
knowledge that a traffic offense occurred “necessarily precludes
a finding of reasonable suspicion in relation thereto.” Under
well-established law, “[a] determination that reasonable
suspicion exists . . . need not rule out the possibility of innocent




20190279-CA                     7                 2020 UT App 64
               West Valley City v. Temblador-Topete


conduct.” 4 Arvizu, 534 U.S. at 277. In other words, Officer was
not required to eliminate the possibility that Temblador-Topete’s
vehicle was insured before he could effectuate an investigatory
stop. See id.

¶17 Moreover, the likelihood that the vehicle was not insured
could “fall[] considerably short of satisfying a preponderance of
the evidence standard” and still constitute reasonable articulable
suspicion. See id. at 274. Because the UCJIS information indicated
that the insurance status on Temblador-Topete’s vehicle was
unknown, it reasonably called into question whether the vehicle
was properly insured. This uncertainty meant that Officer “did
not have probable cause” to arrest or immediately cite
Temblador-Topete, yet it did provide “a valid basis—i.e., a
reasonable, articulable suspicion—to effect [an investigatory]
stop” to confirm or dispel that suspicion. See Biggs, 2007 UT App
261, ¶¶ 20–21; see also Cortez-Galaviz, 495 F.3d at 1206 (explaining
that the “suggestive ambiguity” of a “not found” response from
Insure-Rite warranted “a brief traffic stop—even though it surely
would not have sufficed for an arrest”). 5



4. “This is because the public interest in investigating criminal
activity is sufficiently important to justify the minimal intrusion
into personal security that such investigatory detentions entail.”
State v. Markland, 2005 UT 26, ¶ 17, 112 P.3d 507.

5. Other courts have reached the same conclusion on similar
facts. See, e.g., United States v. Broca-Martinez, 855 F.3d 675, 680
(5th Cir. 2017) (“A state computer database indication of
insurance status may establish reasonable suspicion when the
officer is familiar with the database and the system itself is
reliable. If that is the case, a seemingly inconclusive report such
as ‘unconfirmed’ will be a specific and articulable fact that
supports a traffic stop.”); State v. Yazzie, 2016-NMSC-026, ¶¶ 30,
35–36, 376 P.3d 858 (“It was objectively reasonable for [the police
                                                       (continued…)


20190279-CA                     8                 2020 UT App 64
               West Valley City v. Temblador-Topete


¶18 Temblador-Topete further insists that the stop was
unjustified because the Insure-Rite database is “unreliable per
se,” given that “it is updated twice per month” and that it is
“possible that the database is out-of-date for up to two weeks on
new insurance registrations.” Temblador-Topete has not
provided any legal authority for this argument. The authority
we have located, however, suggests that two-week-old
information is not sufficiently stale to render a database per se
unreliable.

¶19 For example, the United States Court of Appeals for the
Tenth Circuit rejected a similar argument in United States v.
Cortez-Galaviz, 495 F.3d 1203 (10th Cir. 2007). There, a Utah
driver, much like Temblador-Topete, challenged the lawfulness
of a traffic stop based on information from Insure-Rite that
insurance was “not found” on his vehicle. Id. at 1204–05. The
driver claimed that Insure-Rite’s database could not reasonably
be relied on for carrying out a traffic stop due to the fact that
Insure-Rite’s information was twenty days old. Id. at 1209. The
court acknowledged “that timeliness of information is but one of
many factors in the mix when assessing whether reasonable
suspicion for an investigatory detention exists, and the relative
importance of timeliness in that mix depends on the nature of
the criminal activity at issue.” Id. The court elaborated,

      [W]hen the legal infraction at issue typically wears
      on for days or weeks or months (like, say, driving
      without a license or appropriate emissions and
      safety certifications), rather than concludes quickly
      (like, say, jaywalking or mugging), the timeliness


(…continued)
officer] to suspect [the defendant] was operating an uninsured
vehicle in violation of the law when the database indicated the
compliance status was unknown to [the motor vehicle
division].”).




20190279-CA                     9                2020 UT App 64
                West Valley City v. Temblador-Topete


       of the information on which the government relies
       to effect an investigative detention recedes in
       importance compared to other factors, such as the
       type and duration of [the] offense at issue.

Id. (cleaned up). The court further explained that the traffic
stop was aimed at investigating a non-transitory violation of
Utah’s vehicle insurance laws. Id. Significantly, the patrolling
officer “relied on the most current information available,” and
the driver did not provide any other evidence or argument
to suggest that reliance on twenty-day-old information
was “unreasonable given the nature of available technology,
the offense or detention at issue, or the practical
challenges associated with coordinating the dissemination of
registration and insurance information for every motor vehicle
on the road.” Id.

¶20 The Cortez-Galaviz court held that twenty-day-old
information “does not, by and of itself, nullify a traffic stop on
the basis of a ‘not found’ insurance report.” Id. In so doing, the
court observed that other jurisdictions had reached similar
conclusions. Id. at 1209–10 & n.5 (collecting cases); see also People
v. Mazzie, 926 N.W.2d 359, 367 (Mich. Ct. App. 2018) (collecting
cases and noting that “there are persuasive decisions from our
sister states and the federal judiciary that uniformly conclude
that the vehicle-related information older than two weeks is a
proper basis to establish reasonable suspicion to pull over a
vehicle”). The court also observed that while “outer boundaries
exist for the usefulness of data, even for offenses typically
protracted and ongoing in nature,” resolving what that outer
boundary may be was unnecessary given the record in the case.
Cortez-Galaviz, 495 F.3d at 1210.

¶21 Cortez-Galaviz’s reasoning is persuasive. And like the
driver in Cortez-Galaviz, Temblador-Topete has provided
insufficient argument and evidence to show that Insure-Rite’s
database cannot be reasonably relied on. Without more, the fact



20190279-CA                     10                 2020 UT App 64
              West Valley City v. Temblador-Topete


that Insure-Rite’s database could be out of date by up to two
weeks does not render the database per se unreliable.


                        CONCLUSION

¶22 Officer had a reasonable articulable suspicion that
Temblador-Topete’s vehicle lacked insurance, and we therefore
conclude that the traffic stop was justified at its inception.
Accordingly, we affirm the district court’s denial of Temblador-
Topete’s motion to suppress.




20190279-CA                   11                2020 UT App 64